(Check One): ¨Form 10-KSB ¨Form 20-F ¨Form 11-K xForm 10-Q ¨Form N-SAR UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER: 000-27783 CUSIP NUMBER: 928 For Period Ended:March 31,2009 ¨Transition Report on Form 10-K ¨Transition Report on Form 20-F ¨Transition Report on Form 11-K ¨Transition Report on Form 10-Q ¨Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION VISTA INTERNATIONAL TECHNOLOGIES, INC. Full Name of Registrant Former
